DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered are persuasive regarding needing a reason to have Carroll’s protrusions extending from the outer perimeter of the cap. Applicant points to amendments made to claim 1 (p. 11). Examiner disagrees with Applicant’s arguments (p. 12-14) for reasons why the combination of Baudino and Carroll do not render obvious the cap presently claimed. At the bottom of p. 12, Applicant refers to what the previous rejection said was lacking by Baudino, and as a point of clarification, Examiner maintains that Baudino shows a cap having a circular outer perimeter. What Examiner refers to as lacking is at least one discretely formed tab extending from the outer perimeter of the cap. On p. 13, Applicant argues that Carroll’s protrusions do not teach the claimed tab(s), since they are positioned central to the cap and not as extensions from the outer perimeter. This is the part of Applicant’s arguments that Examiner concedes to. Upon further search and consideration, as necessitated by Amendment now clarifying from where the tab(s) extend, Examiner now relies on Rezai et al (US 2005/0015128 A1) to teach tab(s) extending from the outer perimeter of a burr hole cap, said structure interlocking into openings of a burr hole base (Rezai, Fig. 2). 
Applicant’s amendment to claim 1, filed 06/30/2022, overcomes the previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Said rejections are presently withdrawn.
Applicant’s arguments, see Applicant Arguments/Remarks (p. 14-16), filed 03/15/2021, with respect to the rejections of claim 1 and its dependent claims under Baudino have been fully considered and are persuasive, due to the amendment to further describe the cap structure, and the elongated protrusion extending from its edge to form a tab that secures into the base structure.  Therefore, as indicated above, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under the combination of Baudino et al (US 5,927,277) in view of Rezai et al (US 2005/0015128 A1).
Specification
The disclosure is objected to because of the following informalities: Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published. Specifically, the Cross-Reference to Related Applications and/or paragraphs [0001] of the disclosure requires correction. Furthermore, any reference to attorney docket numbers appearing therein should be removed.  
Appropriate correction is required.
Claim Objections
Claims 12, 16, and 30 are objected to because of the following informalities:  the claims were previously withdrawn but are labeled only as “Currently amended”. Although claims 12, 16, and 30 are currently amended, the current status identifier is incorrect/incomplete since the claims should also be labeled as withdrawn.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in the 3rd to last line of the claim, “a outer perimeter” should be corrected to “an outer perimeter”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in lines 1-2 of the claim, “the plurality open-ended notches” should be corrected to “the plurality of open-ended notches”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-8, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudino et al (US 5,927,277, hereinafter “Baudino”, previously cited) in view of Rezai et al (US 2005/0015128 A1, hereinafter “Rezai”).

Regarding claim 1, Baudino shows a substantially ring shaped base 10 having an opening surface defining a central opening extending therethrough (Figs. 2-4) and configured to be placed relative to a burr hole (Fig. 1) and an upper portion extending from the opening surface having a thickness that defines a channel formed in the upper portion extending from the opening surface toward an exterior of the upper portion (Fig. 3, shown also in Figs. 15A-15B), the upper portion having an outer radially curved surface that protrudes above an outer cranial surface above the burr hole where the channel is formed into the outer radially curved surface (see Figs. 2-4 and 15A-15B, wherein the base comprises a flange 12, which protrudes above and rests on an outer cranial surface, Fig. 1).
Baudino also shows a stabilizer 40/60/84 separable from the base and shaped and sized to be inserted within the central opening of the base (Fig. 15B, which is also shown in Figs. 12-13), wherein the stabilizer has a pair of opposed sidewalls (see Figs. 12-13, comprising the outer “arms” or sidewalls which comprise holes 44/64, and also comprise bar features 46/66 for engagement of a lead in holes 68 formed by enclosure of serrated features 52, wherein Examiner considers 46/66 to be further features of the sidewalls of the stabilizer) defining a slot 42/62 extending through an outer perimeter of the stabilizer and radially inward from the outer perimeter of the stabilizer (Figs. 12-13), wherein the opposed sidewalls having bar features 46/66 are biased to a closed position in order to fit within the base and to engage the electrical stimulation lead (Figs. 12-13 and 15A-15B show that the bars are biased to a closed position in order to secure a lead within holes 68, wherein Examiner interprets the bias to be shown since the bar features are for the purpose of meeting together to secure a lead within the desired hole formed by meeting of said bars, col. 5 line 44 – col. 6, line 11, with no other definition given in the claim language for what is meant by the bias feature so this left open to broad interpretation), the opposed sidewalls facing each other in the closed position, the bars of the sidewalls also facing each other in the closed position, and each opposed bar of opposed sidewall including a plurality of open-ended notches 54 formed therein. Baudino implies that the sidewalls are resiliently biased to a closed position, since placing an object therein causes them to spread open (col. 5, line 66-col. 6, line 26). It would have been obvious to one having ordinary skill in the art at the time of invention to have expressly provided sidewalls that are resiliently biased to a closed position to encourage securement of the object placed therein, so that they are biased closed even when receiving a device causing them to spread open, in order to both receive and secure said device.
Baudino also shows a cap 90 separate from and configured to be removably coupled to the base to cover the central opening and the burr hole (Figs. 15A-15B), wherein the cap 90 includes a substantially circular shape and comprising a structure extending from a perimeter thereof to removably secure the cap to the base (Figs. 15A-15B, extending longitudinally for plugging into the base). Baudino lacks showing that this structure is at least one tab formed as an elongated protrusion configured to interlock with an opening in the base to removably secure the cap to the base. Rezai is relied upon to teach that it is known in the art to provide a burr hole cap 220 comprising at least one tab extending from the outer perimeter of said cap, which serves the function of interlocking into corresponding openings in the burr hole base 210 (Fig. 2, para. 0007). Rezai’s Fig. 2 is reproduced and marked below, wherein the tabs (marked in boxes) interlock with corresponding openings (marked in circles) in the base:

    PNG
    media_image1.png
    771
    435
    media_image1.png
    Greyscale



As seen in Rezai’s Fig. 2, the location of the tabs (on the outer perimeter of the cap) and the location of the openings (around the perimeter of the base) serve as alignment means between the cap and the base, to reliably cover the burr hole opening. It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the cap and base of Baudino to have a known reliable securement means, when securing the cap to the base, and modified Baudino’s cap in view of Rezai’s use of at least one protrusion/tab extending from the outer perimeter of the cap as a means of alignment to secure the cap into corresponding openings of the base, in place of Baudino’s continuous extended perimeter, by modifying Baudino’s cap so that the structure extending from the perimeter of Baudino’s cap is modified to be a plurality of elongated protrusion tabs extending from said perimeter, such that the plurality of tabs are similar to Rezai’s tabs, which interlock into corresponding openings provided in Baudino’s base, by modifying Baudino’s base to include a plurality of openings similar to Rezai’s openings. The modification of Baudino in view of Rezai would provide a cap that aligns with and interlocks into the base, to secure said cap to the base when covering the central opening. 

Regarding claim 2, Baudino shows wherein the base includes a pair of spaced apart apertures 92 and wherein the channel is sized and shaped to receive a portion of the lead 82 therein (Figs. 15A-15B).
Regarding claim 3, Baudino shows wherein the channel and the plurality of open-ended notches are sized and positioned to secure the lead 82 in a first direction by the open-ended notches and in a second direction by the channel (Fig. 15A).
Regarding claim 5, Baudino shows wherein the stabilizer includes at least one portion received within a recess formed in the base (Figs. 15A-15B, showing that the stabilizer is received within the base and covered by the cap).
Regarding claim 7, Baudino shows the electrical stimulation lead 82 (Fig. 15A-15B) is configured to stimulate the brain (Abstract; col. 1, lines 5-8; col. 1, line 67-col. 2, line 1).
Regarding claim 8, Baudino shows wherein the base defines a pair of apertures 26 used to secure the base relative to the burr hole (Fig. 2 and 15A-15B; and wherein the system comprises a tool configured to be used in association with the apertures to secure the base relative to the burr hole (col. 4, lines 43-57, wherein the tool is forceps or other suitable tool for squeezing the base for fitting and positioning into the burr hole).
Regarding claim 35, the combination of Baudino and Rezai teaches modifying the cap to include a plurality of elongated protrusion tabs, which extend from the perimeter of the cap, that interlock into a corresponding opening in the base (see the rejection of claim 1 above).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Baudino and Rezai as applied to claim 1 above, and further in view of Carroll et al (US 6,482,182 B1, hereinafter “Carroll”, previously cited).
	Regarding claim 6, Baudino lacks explicitly showing that the sidewalls are spring-biased. Carroll teaches that it is known in the art to use spring-biased mechanisms to retain a lead within a burr hole, wherein the spring-biased retention means are resiliently biased to a closed position, for locking the lead, but allow release of the lead when moved to the open position (Fig. 1, 6-9; col. 2, line 41-col. 3, line 28; col. 5, lines 1-9; col. 6, lines 12-33). Since such a mechanism is known in the art, and known for enhanced lead securement, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention shown by the combination of Baudino and Rezai as discussed above, to incorporate the spring-biased retention means taught by Carroll to modify Baudino’s bar features of the sidewalls so that they are explicitly resiliently spring-biased in a closed, retention position, allowing a spring-loaded release of the retained lead when needed.  The motivation for modification would be to improve Baudino’s securement of the lead using a known means, by providing a more secure spring-biased locking and release means of the lead.
	 
                                                                                                                                                                                                     Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792